Citation Nr: 1616162
Decision Date: 04/22/16	Archive Date: 05/26/16

DOCKET NO. 09-50 412    DATE  APR 22 2016


On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant's Sister



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted an increased rating for PTSD to 50 percent, effective November 20, 2007.  Subsequently, a temporary 100 percent rating for hospitalization for more than 21 days was assigned from May 19, 2008, to January 1, 2009, and a 50 percent rating assigned as of January 1, 2009.  That temporary period of total rating is not before the Board.

During the pendency of this claim, the Veteran raised the issue that his service­ connected disabilities precluded him from securing or following a substantially gainful occupation.  The issue of unemployability was also raised by the representative and the Veteran's sister during the Veterans hearing before the Board in March 2016. While the issue was initially denied by the RO in a June 2009 rating decision, the issue of a TDIU is ancillary to the Veteran's claim for increased rating and, therefore, is appropriately before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's sister and representative presented testimony on behalf the Veteran, who was hospitalized at the time, in a Board hearing before the undersigned Veterans' Law Judge in March 2016. A transcript of the hearing is of record.



REMAND

The Veteran was provided a VA examination of PTSD in June 2008, nearly eight years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding the Veteran's PTSD have been set forth by the Veteran since that examination. Specifically, the Veteran has asserted that PTSD causes him far greater functional disability than that assessed by the previous VA examiner. A review of the medical evidence of record also shows that the Veteran's condition may have worsened since the June 2008 examination, to include relapse of illicit drug use, worsening temperament, and ultimately hospitalization and institutionalization for the psychiatric disability. The Veteran has also been found incompetent to handle funds by VA. Additionally, the Veteran's sister, I. L., who represented him during the Veteran's March 2016 Board hearing, also discussed the Veteran's deteriorating condition. Those symptoms included increased aggression and irritability, illicit drug use, and disappearing for days at a time.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability due to PTSD.  Additionally, the Board notes that the medical evidence of record, to include psychiatric treatment records, is only available until October 2009.  There are almost no medical record for the last five years of record, to include the Veteran's current period of hospitalization, which began in late 2015, although there are some medical statements regarding competency from March 2016.

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the Veteran's claim for an increased rating for his PTSD. Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey  v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand is also required of the claim of entitlement to TDIU. This is because the claim is inextricably intertwined with the Veteran's increased rating claim appeal. Harris  v. Derwinski, 1Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records of treatment since October 2009, to include any hospitalizations.

2. After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include records from Cedar Sinai or University of Southern California Medical Centers during late 2015 or early 2016.

3. Then, schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's psychiatric condition, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report. The examiner should opine as to the level of occupational and social impairment due to PTSD, and should describe the symptoms that cause those levels of impairment.  If the examiner is unable to differentiate between symptomatology due to PTSD and due to any nonservice­ connected disability, the examiner should so state.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service­ connected disabilities (PTSD and scars of the right cheek and right temporal area).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service­ connected disabilities.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.l100(b) (2015).








